Citation Nr: 0309661	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-08 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for degenerative joint 
disease of the shoulders, wrist, knees and feet. 

2.  Entitlement to service connection for degenerative 
spondylosis of the cervical spine. 

3.  Entitlement to service connection for degenerative 
spondylosis of the lumbar spine.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 


REMAND

The veteran had active duty from September 1952 to July 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

In his substantive appeal to the September 2000 rating 
decision, the veteran requested a hearing before the Board at 
the RO in Montgomery.  To ensure due process, the case is 
REMANDED to the RO for the following development:

Schedule the veteran for a Travel Board 
hearing. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



			
	MARY GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





